                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             HUNTINGTON DIVISION


TAMMY SHERRELL WILSON,

             Plaintiff,

v.                                                     Case No. 3:18-cv-00890


WEST VIRGINIA DIVISION
OF CORRECTIONS
WEXFORD MEDICAL; and
ADMINISTRATION and STAFF
AT FAULT (1990 through present),

             Defendants .


                                       ORDER

      Pending are several motions/documents related to initial disclosures and

discovery, including the following:

      1. West Virginia Division of Corrections’ (“DOC”) Objections to Plaintiff’s Request
         for Documents, (ECF No. 52);

      2. Plaintiff’s Motion to Extend Time to File Amended Complaint, (ECF No. 56);
         and

      3. Plaintiff’s Motion to Compel, (ECF No. 57).

The issues have been fully briefed by the parties. For the reasons that follow, the Court

SUSTAINS, in part, and OVERRULES, in part, the DOC’s objections and

correspondingly GRANTS, in part, and DENIES, in part, Plaintiff’s Motion to Compel.

Furthermore, the Court GRANTS Plaintiff’s Motion to Extend. Plaintiff shall have

through and including July 5, 2019 in which to file her amended complaint.



                                            1
I.     Introduction

       On April 1, 2019, Defendants were instructed to provide some preliminary

disclosures to Plaintiff in order to assist her in identifying individuals she wished to add

as parties to this civil action. (ECF No. 47) In addition, the parties were given deadlines

in which to conduct discovery. (Id. at 4). To facilitate the production of the preliminary

disclosures, Plaintiff was ordered to provide to the DOC a list “indicating the specific

institutional records—such as incident reports, log books, and other reports relevant to

Plaintiff’s claims—that Plaintiff believes are necessary to identify parties to be joined in

this litigation.” (Id. at 2). Plaintiff did submit such a list to the DOC; however, the DOC

believed the list was broader in scope than that ordered by the Court and, thus, refused to

produce certain materials. Accordingly, a substantial portion of the DOC’s objections to

Plaintiff’s list is based on the contention that the list seeks information beyond that

ordered by the Court.

       Having reviewed the list, the Court agrees that a portion of the requested

documents exceed the scope of the specific order pertaining to the identification of

potential defendants. Notwithstanding this fact, because Plaintiff was concurrently

permitted to submit written discovery, the undersigned has construed requests that are

beyond the scope of the order as stand-alone requests for the production of documents.

For that reason, the DOC’s objections to requests based solely on their relevance to the

order are DENIED and each contested request is examined on its merits.

II.    Discussion

       A. Request 1

       In request 1, Plaintiff asked for documents related to a civil rights complaint she

attempted to file in 2010. Plaintiff states that the draft complaint and substantiating

                                             2
documents were removed from her cell and never returned. She subsequently was

disciplined by Lakin Correctional Center (“LCC”) for allegedly taking the complaint form

and instructions from the facility’s library. Defendant objected to request 1 on the basis

of scope, which Plaintiff argues is a blanket objection signifying Defendant’s arbitrary and

capricious compliance with discovery obligations. Although Defendant also contends that

request 1 fails to identify documents to be produced, it appears to the undersigned that

Plaintiff wants her draft civil rights complaint and substantiating documentation

returned.

       The Court notes that the incident described by Plaintiff is quite remote in time,

making her need for the documents questionable. While Plaintiff claims that documents

from as long as twelve years ago are relevant to show continuing retaliation and

discrimination, a section 1983 case typically is designed to remedy discrete acts of

retaliation and discrimination. Once a plaintiff knew or should have known of the

retaliation or discrimination, the statute of limitations begins to run and is not tolled by

subsequent, unrelated episodes of discrimination or retaliation. Nonetheless, because

discovery has just started in this case, the Court OVERRULES the DOC’s objection to

this request; GRANTS Plaintiff’s motion to compel; and ORDERS the DOC to provide

Plaintiff, on or before June 21, 2019, with a copy of her draft 2010 civil rights complaint

and supporting documentation if the DOC retains possession of these documents.

       B. Request 2

       In request 2, Plaintiff seeks documentation establishing the treatment of inmates

at Mount Olive Correctional Center (“MOCC”). Plaintiff claims that the inmates housed

at MOCC are males, who committed crimes similar in severity to those committed by the

female inmates at LCC, and that the male inmates at MOCC are treated better than the

                                             3
female inmates at LCC. Plaintiff claims the male DOC inmates have better educational

opportunities, recreation options, equipment, and accommodations. The DOC again

objects to the request on the basis of scope. Having considered the request, which is

chronologically broad and seeks substantial documentation—much of which is likely

irrelevant—the Court SUSTAINS the objection, in part, and GRANTS, in part, the

motion to compel. The DOC is ORDERED to provide the following information to

Plaintiff within the next thirty (30) days: to the extent there are institutional differences

between MOCC and LCC as to how the inmates are treated, the DOC must state in writing

the nature of the differences with respect to inmate pay levels, educational opportunities,

recreation, open houses, visitation before and after parole hearings, dress code,

accommodations, and facility “extra incentive activities.” The time period to be reviewed

for differences, if any, is May 1, 2016 through the present. At this point, the DOC is

not required to produce any written policies, procedures, or administrative memoranda

from either facility.

       C. Request 3

       Plaintiff seeks information regarding the tap water and environmental information

at LCC. The Court SUSTAINS the DOC’s objection and DENIES Plaintiff’s motion to

compel as this information does not appear relevant to the issues in the complaint.

       D. Requests 4, 5, 6

       In these requests, Plaintiff asks for various information related to a wrist injury she

suffered while incarcerated at LCC. The DOC objected to portions of the requests on the

grounds of scope and lack of responsive documents. The Court OVERRULES the DOC’s

objections, in part, and GRANTS the motion to compel, in part, as follows: on or before

June 21, 2019, the DOC shall provide Plaintiff with materials in response to request 4(c),

                                              4
(f), and (g). The objections are SUSTAINED and the motion to compel is DENIED as

to request 5(e) and request 6(e) as the DOC has no responsive documents and to request

5(f) and request 6(f), because they are duplicative of request 4(g). The DOC shall provide

any documentation in its possession that was not already provided and that relates to

Plaintiff’s wrist injury, including all stages of its treatment and healing.

       E. Request 7

       Plaintiff’s Motion to Compel is GRANTED, and the DOC’s objections are

OVERRULED. To the extent the DOC has documents responsive to this request, they

shall be produced to Plaintiff on or before June 21, 2019.

       F. Requests 8 and 9

       Plaintiff’s Motion to Compel is GRANTED, and the DOC’s objections are

OVERRULED. To the extent the DOC has documents responsive to these requests, they

shall be produced to Plaintiff on or before June 21, 2019.

       G. Request 10

       This request asks for the 2010 civil rights complaint and supporting materials. As

this request is duplicative of request 1, Plaintiff’s Motion to Compel is DENIED.

       H. Requests 11, 12

       Plaintiff complains that her cell was searched on May 7, 2018 and that some of her

religious worship and sentimental items were taken. She asks for documents related to

that search and for policies governing the searches. Plaintiff’s motion to compel is

GRANTED, and the objections states are OVERRULED. To the extent materials exist,

the DOC shall provide to Plaintiff on or before June 21, 2019 documents responsive to

request 11 (c), (d), and (e) and request 12. If any portion of the policies are withheld, the

DOC should provide a reason for non-production.

                                              5
      I. Request 13

      In this request, Plaintiff asks for the entire operations manual of MOCC, including

administrative memoranda, and the “non-viewable” policy directives and ACA standards

at LCC, among other things. The DOC’s objections to this request are SUSTAINED, and

the motion to compel is DENIED. Plaintiff’s request is far too broad in both subject

matter and time frame and is not proportional to the needs of this case; therefore, the

request is beyond the scope of discovery permitted by Fed. R. Civ. P. 26(b). Plaintiff may

serve the DOC with a more focused document request after receiving the information

sought in request 2.

      The Clerk is instructed to provide a copy of this Order to Plaintiff and counsel of

record.

                                                ENTERED: June 12, 2019




                                            6
